Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 1 of 29




                       EXHIBIT 2
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 2 of 29




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


   Bruce Exum, Jr. and Emilie Palmer,
   individually and on behalf of all others
   similarly situated,
                                                      Case No. 9:19-CV-80121-WM
                                 Plaintiffs,
   v.                                                 Hon. William Matthewman

   National Tire and Battery and TBC
   Corporation,

                                 Defendants.



        DECLARATION OF ROBERT K. SHELQUIST IN SUPPORT OF PLAINTIFFS’
                      MOTION FOR FEES AND EXPENSES


   I, Robert K. Shelquist declare as follows:

              1.   I am a partner with the firm of Lockridge Grindal Nauen P.L.L.P., and I am one of

   the attorneys representing the Plaintiff Class in the above-entitled action. I am submitting this

   declaration in support of my firm’s application for an award of attorneys’ fees and expenses in

   connection with services rendered in the above-entitled action.

              2.   I am a member in good standing of the State Bar of Minnesota, and I have never

   been the subject of any type of disciplinary proceeding. I am admitted to practice before the

   Supreme Court of Minnesota. I was admitted to the State Bar of Minnesota in 1990 and since 1990

   my practice has been devoted to the prosecution of class actions on behalf of Plaintiffs. I have

   served as counsel in numerous class action cases. The cases I have prosecuted include products




   549623.1
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 3 of 29



   liability and consumer protection claims. My firm’s resume is attached Plaintiffs’ Motion for Final

   Approval of Class Action Settlement on March 12, 2020. (ECF No. 95).

              3.    In pursuit of this matter, my firm was responsible for many aspects of this litigation.

   My firm undertook drafting of the complaints, retained and worked with the expert, reviewed

   defendant documents, prepared and served subpoenas, briefed motion practice included class

   certification, argued motions before the court and attended mediation on behalf of our clients and

   the class.

              4.    The total number of hours spent on this litigation by my firm is 1,087.75.

              5.    The total lodestar amount for attorney/professional time based on my firm’s current

   usual and customary class action rates is $621,356.25. See Exhibit 1.

              6.    The figures and amounts reflected in the foregoing paragraph are derived from

   contemporaneously kept time records that are inputted into a computerized billing system

   maintained by my firm.

              7.    Based upon my experience with other class action matters, I believe that the time

   expended by my firm in connection with this action is reasonable in amount and was necessarily

   incurred in connection with the prosecution of this action.

              8.    My firm has incurred a total of $29,652.62 in expenses in connection with the

   prosecution of this litigation. See Exhibit 2.

              9.    The aforementioned expenses pertaining to this case are reflected in the books and

   records of this firm. These books and records are prepared from expense vouchers, check records,

   and other documents.

              10.   I declare under penalty of perjury under the laws of the Minnesota that the

   foregoing is true and correct.




   549623.1
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 4 of 29



              Executed this 27th day of May, 2020, in the State of Minnesota.


                                                                 s/Robert K. Shelquist________
                                                                 Robert K. Shelquist




   549623.1
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 5 of 29



                                       Exhibit 1

                 Lockridge Grindal Nauen P.L.L.P. Attorney Time Report

               Professional     Total Hours Hourly Rate Lodestar
               Robert Shelquist       160.00 875/925      $140,975.00
               Rick Linsk             636.00 550/650      $354,825.00
               Michael Vanselow        87.25         825   $71,981.25
               Kelly LeRoy            151.25         275   $41,593.75
               Han Li                  43.00         225    $9,675.00
               Lexi Pitz               10.25         225    $2,306.25

               totals                1,087.75                $621,356.25




   549623.1
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 6 of 29



                                                 Exhibit 2
                             Lockrdige Grindal Nauen P.L.L.P. Expenses

    Expense                                                     Cumulative Expenses
    Copying                                                                       414.45
    Travel ‐ Reasonable Hotels, Transportation, Meals, Misc.                   11,697.32
    Postage                                                                           18.85
    Telephone, Facsimile                                                               8.01
    Transcripts                                                                 1,399.19
    Westlaw/Lexis‐Nexis/PACER research                                          3,078.72
    Expert Fees                                                                10,375.00
    Mediation Fee                                                               1,875.00
    Food and Beverage                                                                  2.08
    Service of Documents                                                          784.00
    Total                                                                      29,652.62




   549623.1
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 7 of 29
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 8 of 29



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


   Bruce Exum, Jr., and Emilie Palmer,
   individually and on behalf of all others
   similarly situated,

                          Plaintiffs,
                                                             Case. No.: 9:19-cv-80121-WM
          v.
                                                             Hon. William Matthewman
   National Tire and Battery and TBC
   Corporation,
                          Defendants.


               DECLARATION OF JORDAN L. CHAIKIN, ESQ. IN SUPPORT OF
               PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND EXPENSES

   I, Jordan L. Chaikin, Esq., declare as follows:

          1.      I am over the age of eighteen and am fully competent to make this declaration. I

   make this declaration based upon personal knowledge unless otherwise indicated.

          2.      I am the owner of the law firm of Chaikin Law Firm PLLC and am one of the

   attorneys representing the Plaintiff Class in the above-entitled action.

          3.      This declaration is made in support of my firm’s application for an award of

   attorneys’ fees and expenses in connection with services rendered in the above-entitled action.

          4.      I am a member in good standing of the State Bar of Florida. I am admitted to

   practice in the United States District Courts for the Middle, Southern and Northern Districts of

   Florida. I have also been admitted pro hac vice to practice in state and federal courts in New York,

   New Jersey, California, South Carolina, Illinois, Missouri, Louisiana, and Georgia.

          5.      I was admitted to the Florida Bar in 2004 and since then my practice has been

   primarily devoted to the prosecution of class actions on behalf of Plaintiffs. I have served as
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 9 of 29



   counsel in numerous class action cases. The cases I have prosecuted include products liability and

   consumer protection claims. A true and accurate copy of my firm resume is attached hereto as

   Exhibit 1.

          6.       I am familiar with the (i) the claims, evidence and legal arguments involved in this

   settlement, (ii) the terms of the class settlement, and (iii) the relevant defenses, evidence, and legal

   arguments to date.

          7.       Throughout my involvement in the above case, I ensured that my firm did its part

   to litigate efficiently, without undue duplication of effort, and at minimal expense.

          8.       My firm’s work on this case was performed on a wholly contingent basis. Chaikin

   Law Firm PLLC has not received any amounts in connection with this case, either as fee income

   or expenses reimbursement.

          9.       As reflected in the chart below as of May 21, 2020, the total number of attorney

   hours spent on this case by my law office is 179.25. The total lodestar amount for attorney time

   based on my law office’s current rates in a range of $116,512.50 as of that same date. The lodestar

   figure is based on the ordinary professional billing rates that my law office charges clients in class

   action litigation. Expenses are accounted for and billed separately, without markup, and are not

   duplicated in my professional billing rate.

                PROFESSIONAL                HOURS          RATE                   TOTAL

        Jordan L. Chaikin                     179.25      $ 650.00                       $116,512.50




          10.      As of May 21, 2020, my law office has advanced a total of $680.00 in unreimbursed

   actual third-party expenses in connection with the prosecution of this case.
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 10 of 29
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 11 of 29




                          EXHIBIT 1
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 12 of 29



       Jordan L. Chaikin, Esq.
       Chaikin Law Firm PLLC
       2338 Immokalee Road, Suite 170
       Naples, Florida 34110
       Jordan@chaikinlawfirm.com
       Office: 239.470.8338




       _____________________________________________________________

                                CURRICULUM VITAE

       EDUCATION

             University of Florida – B.A. 2001
             Stetson University College of Law – J.D. 2004

       STATE COURT BAR ADMISSIONS

             Florida – 2004

       FEDERAL COURT BAR ADMISSIONS

             United States District Court – Middle District of Florida – 2005
             United States District Court – Southern District of Florida – 2008
             United States District Court – Northern District of Florida – 2009

       MDL INVOLVEMENT/ CLASS ACTION EXPERIENCE

             In re: Dial Complete Marketing and Sales Practices Litigation
             MDL No. 2263
             United States District Court, District of New Hampshire
             Plaintiffs’ Steering Committee

             In re: Colgate-Palmolive Softsoap Antibacterial Hand Soap Marketing
             and Sales Practices Litigation
             MDL No. 2320
             United States District Court, District of New Hampshire
             Plaintiffs’ Steering Committee
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 13 of 29



             In re: MI Windows and Doors, Inc., Products Liability Litigation
             MDL No. 2333
             United States District Court, District of South Carolina
             Plaintiffs’ Steering Committee

             In re: Emerson Electric Co. Wet/Dry Vac Marketing and Sales
             Litigation
             MDL No. 2382
             United States District Court, Eastern District of Missouri
             Plaintiffs’ Executive Committee

             In re: Atlas Roofing Corporation Chalet Shingle Products Liability
             Litigation
             MDL No. 2495
             United States District Court, Northern District of Georgia
             Plaintiffs’ Steering Committee

             In re: Pella Corporation Architect and Designer Series Windows
             Marketing, Sales Practices, and Products Liability Litigation
             MDL No. 2514
             United States District Court, District of South Carolina
             Plaintiffs’ Steering Committee

             In re: AZEK Building Products, Inc. Marketing and Sales Practices
             Litigation
             MDL No. 2506
             United States District Court, District of New Jersey
             Plaintiffs’ Executive Committee

             Eliason, et al. v. Gentek Building Products, Inc.
             United States District Court, Northern District of Ohio
             Case No. 1:10-cv-2093
             Plaintiffs’ Executive Committee

             United Desert Charities, et al. v. Sloan Valve Company, et al.
             Case No. 2:12-cv-06878-SJO-SH
             United States District Court, Central District of California
             Class Counsel

             Smith, et al. v. Volkswagen Group of America, Inc.
             Case No. 3:13-cv-00370-MJR-PMF
             United States District Court, Southern District of Illinois
             Class Counsel
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 14 of 29




             Kacsuta, et al. v. Lenovo (United States) Inc.
             Case No. 8:13-cv-00316-CJC-RNB
             United States District Court, Central District of California
             Class Counsel

             In re: Building Materials Corporation of America Asphalt Roofing
             Shingle Products Liability Litigation
             MDL No. 2283
             United States District Court, District of South Carolina
             Class Counsel

             Gold, et al. v. Lumber Liquidators
             Case No. 3:14-cv-05373-TEH
             United States District Court, Northern District of California
             Plaintiffs’ Executive Committee

             In re: Windsor Wood Clad Windows Products Liability Litigation
             MDL No. 2668
             United States District Court, Eastern District of Wisconsin
             Plaintiffs’ Steering Committee

             In re: Chinese-Manufactured Drywall Products Liability Litigation
             MDL No. 2047
             United States District Court, Eastern District of Louisiana

             In re: KABA Simplex Locks Marketing and Sales Litigation
             MDL No. 2220
             United States District Court, Northern District of Ohio

             In re: Apple iPhone 3G and 3GS “MMS” Marketing and Sales Practices
             Litigation
             MDL No. 2116
             United States District Court, Eastern District of Louisiana

             In re: Kugel Mesh Hernia Patch Products Liability Litigation
             MDL No. 1842
             United States District Court, District of Rhode Island

             In re: Gadolinium Contrast Dyes Products Liability Litigation
             MDL No. 1909
             United States District Court, Northern District of Ohio
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 15 of 29



             In re: DePuy Orthopaedics, Inc. ASR Hip Implant Products Liability
             Litigation
             MDL No. 2197
             United States District Court, Northern District of Ohio

             In re: Denture Cream Products Liability Litigation
             MDL No. 2051
             United States District Court, Southern District of Florida

             In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico
             on April 20, 2010
             MDL No. 2179
             United States District Court, Eastern District of Louisiana

             In re: Heparin Products Liability Litigation
             MDL No. 1953
             United States District Court, Northern District of Ohio

             In re: Imprelis Herbicide Marketing, Sales Practices and Products
             Liability Litigation
             MDL No. 2284
             United States District Court, Eastern District of Pennsylvania

             In re: 5-Hour Energy Marketing and Sales Practices Litigation
             MDL No. 2438
             United States District Court, Central District of California

       PRESENTATIONS - SPEAKING ENGAGEMENTS

             Speaker – HarrisMartin Publishing,
             Chinese Drywall Litigation Conference
             “Legal Liability of Foreign Corporations - Working Through The Hague
             Convention”
             Orlando, Florida - June 4-5, 2009

             Speaker – HB Litigation Conferences
             Chinese Drywall Conference
             “History of the Chinese Drywall Problem in the United States”
             New Orleans, Louisiana - June 18, 2009

             Speaker – HarrisMartin Publishing
             Construction Product Litigation Conference
             “Discussion of Current Alleged Construction Defect Cases”
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 16 of 29



             Miami Beach, Florida, October 25, 2013

             Speaker – HarrisMartin Publishing
             Lumber Liquidators Flooring Litigation Conference
             “Class Action or Mass Tort”
             Minneapolis, Minnesota, May 27, 2015

       HONORS/AWARDS

             Daily Business Review – Florida Verdicts Hall of Fame – Products
             Liability
             Estate of Coleman Alexander v. Lorillard Tobacco Company
             $45,000,000 Verdict
              Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 17 of 29


            EXUM/PALMER V. NATIONAL TIRE AND BATTERY/TBC CORP LITIGATION
                                                     TIME REPORTING

FIRM: CHAIKIN LAW FIRM PLLC
TIME PERIOD: Inception through May 21, 2020

Categories:
(1) Pleadings,Legal Research, Legal Briefing (4) Settlement/Negotiations/Drafting and implementation
(2) Discovery and Document Review             (5) Court appearances and preparation for same
(3) Case Management, Litigation Strategy, and Adminstration

    Timekeeper Name            1        2        3        4        5         Total     Hourly    Cumulative Cumulative Total
                                                                             Hours      Rate       Hours       Lodestar
     Jordan L. Chaikin        84.25     12.50    75.75    5.25      1.50      179.25   $650.00      179.25      $116,512.50
                                                                                0.00                   0.00            $0.00
                                                                                0.00                   0.00            $0.00
                                                                                0.00                   0.00            $0.00
Totals                        84.25     12.50    75.75    5.25      1.50      179.25                   179.25    $116,512.50




/s/ Jordan L. Chaikin                                                      Date: 5/21/20
Attorney Signature
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 18 of 29
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 19 of 29
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 20 of 29
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 21 of 29
                                     Exhibit 1on FLSD Docket 05/27/2020 Page 22 of 29
Case 9:19-cv-80121-WM Document 101-4 Entered
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 23 of 29
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 24 of 29
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 25 of 29
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 26 of 29
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 27 of 29
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 28 of 29
Case 9:19-cv-80121-WM Document 101-4 Entered on FLSD Docket 05/27/2020 Page 29 of 29
